KRUEGER, Judge.
Conviction is for assault with intent to murder. Punishment assessed is confinement in the state penitentiary for a’ term of two years.
The record is before us without a statement of facts or bill of exceptions. No defect in the indictment or procedure has been pointed out or perceived. Consequently, no question is presented for review.
The judgment is affirmed.,
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.